[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10813         ELEVENTH CIRCUIT
                                                                  NOVEMBER 3, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                                 D.C. Docket No. 0:07-cv-61257-JAL



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellee,

                                                 versus

SHIRLEY A. VARNADO,

llllllllllllllllllllllllllllllllllllllll                        Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (November 3, 2011)

Before CARNES, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:
      The United States filed a lawsuit against Shirley Varnado, seeking judgment

against her based on an overdue student loan. Varnado appeals pro se from the

district court’s entry of a final default judgment against her as a result of her

repeated failure to comply with court orders to participate in discovery. Varnado

contends that the district court abused its discretion because: (1) she did not

consent to have a magistrate judge exercise jurisdiction; (2) she had no duty to

participate in discovery because the government did not first obtain a money

judgment; and (3) the circumstances did not warrant the severe sanction of a

default judgment.

      We review for an abuse of discretion a district court’s grant of a default

judgment. Sanderford v. Prudential Ins. Co., 902 F.2d 897, 898 (11th Cir. 1990).

A district court’s findings of fact are reviewed only for clear error. Mitchell v.

Hillsborough Cnty., 468 F.3d 1276, 1282 (11th Cir. 2006). Although pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys

and are liberally construed, Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998), pro se litigants still have to comply with procedural rules. Moton

v. Cowart, 631 F.3d 1337, 1341 n.2 (11th Cir. 2011).

                                           I.




                                           2
      Varnado contends that the magistrate judge exceeded his authority by

entering an order to compel discovery, an order of contempt, and a report

recommending default judgment. Varnado argues that all of the magistrate judge’s

actions after she withheld consent to his jurisdiction over dispositive matters under

28 U.S.C. § 636(c) are void for lack of personal and subject matter jurisdiction.

      The jurisdiction and powers of magistrate judges are set forth primarily by

28 U.S.C. § 636. Thomas v. Whitworth, 136 F.3d 756, 758 (11th Cir. 1998). A

district court “may designate a magistrate judge to hear and determine any pretrial

matter pending before the court,” with certain listed exceptions that do not apply

here. 28 U.S.C. § 636(b)(1)(A). A district court also may authorize a magistrate

judge to conduct hearings and submit proposed findings of fact and

recommendations for the disposition of a case. Id. § 636(b)(1)(B). Although

consent of the parties is required for a magistrate judge to enter judgment in a

case, id. § 636(c)(1), it is not required for actions taken under § 636(b). See id.

§ 636(b); Thomas, 136 F.3d at 758.

      Varnado’s consent was not required because the magistrate judge’s actions

were within the scope of § 636(b), and his orders to compel discovery addressed

pre-trial, non-dispositive matters contemplated by the statute. As for the

dispositive matter of default judgment, the magistrate judge issued a report and

                                          3
recommendation, which was also within his statutory authority. After conducting

a de novo review, the district court—not the magistrate judge— entered judgment

in this case.

                                          II.

       Varnado also contends that under Fed.R.Civ.P. 69 the government had no

right to request discovery until a money judgment was entered against her. She

argues that, because a money judgment had not been entered against her, the order

to compel discovery responses and the order finding her in contempt were

improper, making the default judgment that followed improper. Alternatively, she

argues that if the government sought discovery under Fed.R.Civ.P. 26, then Rule

26(f) required the parties to confer before any discovery was sought. She also

asserts that she was entitled to a hearing on her opposition to discovery requests

and that the government was required to cooperate with her before filing a motion

to compel.

       The relevant practices and procedures for discovery in a civil action are

contained in Fed.R.Civ.P. 26 through 37. “Parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense . . . .”

Fed.R.Civ.P. 26(b)(1). Parties seeking discovery are normally required to confer

before a scheduling conference is held or scheduling order is issued, but actions

                                           4
brought by the United States to collect on a student loan that it has guaranteed are

exempted from the conferral requirement. Fed.R.Civ.P. 26(a)(1)(B)(vii) & (f)(1)

(exempting from the conferral requirement those actions that are exempted from

the initial disclosures requirement).

      Varnado’s argument that Fed.R.Civ.P. 69 applies to the present dispute is

without merit. That rule applies to execution on a money judgment, and in order

for it to apply a “money judgment” must exist. Ziino v. Baker, 613 F.3d 1326,

1328 (11th Cir. 2010). The government did not seek enforcement of a money

judgment, so the discovery procedures contained in Rule 69 are inapplicable.

      The government properly moved for an order compelling discovery

responses under Rule 37. See Fed.R.Civ.P. 37(a)(1). Because the underlying

action was brought by the United States to recover on a student loan, the conferral

requirement was inapplicable. See Fed.R.Civ.P. 26(a)(1)(B)(vii) & (f)(1). The

record shows that the government made numerous attempts to obtain discovery

from Varnado before it filed motions to compel and for contempt. Because

Varnado failed to obey orders compelling discovery, the court had the authority to

issue sanctions, including treating the failure to obey as contempt of court and

rendering a default judgment against Varnado. See Fed.R.Civ.P. 37(b)(2)(A)(vi)

& (vii). Nothing in Rule 37 required the district court to conduct a hearing before

                                          5
imposing a sanction for failure to provide discovery. The discovery procedure

here complied with Rules 26 and 37.

                                         III.

      Finally, Varnado contends that the sanction of default judgment is

inappropriate under the circumstances of her case. She argues that because she is

pro se, default judgment should be imposed only as a last resort, and she had a

right to a hearing regarding whether her conduct was willful.

      We have held that pro se litigants are subject to the Federal Rules of Civil

Procedure, including sanctions for misconduct and for failure to comply with court

orders. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989). A default

judgment is a drastic sanction that should be used only in extreme situations

because it is preferable for cases to be heard on the merits. Wahl v. McIver, 773

F.2d 1169, 1174 (11th Cir. 1985). As we have already discussed, however, Rule

37 permits the district court to render a default judgment against a party who fails

to comply with court orders regarding discovery. See Fed.R.Civ.P.

37(b)(2)(A)(vi). In imposing that sanction, the district court must make a finding

of willful or bad faith failure to comply with court orders. Malautea v. Suzuki

Motor Co., 987 F.2d 1536, 1542 (11th Cir. 1993). The district court must also




                                          6
determine that lesser sanctions would not serve the interests of justice. Cohen v.

Carnival Cruise Lines, Inc., 782 F.2d 923, 925 (11th Cir. 1986).

      Because pro se litigants are subject to sanctions for noncompliance with

court orders, Varnado’s pro se status did not preclude the default judgment. The

district court properly conducted a de novo review before adopting the magistrate

judge’s report and recommendation and entering default judgment, finding that

“[t]he record in this case provides overwhelming evidence of [Varnado’s] bad

faith and willful failure to obey the Court’s orders.” In addition, the magistrate

judge’s report expressly found that a lesser sanction would be ineffective. The

judge reasoned that “[t]he Court has been generous in granting this pro se

defendant multiple opportunities to comply but she has repeatedly and flagrantly

failed to cooperate, even after having attorneys’ fees assessed against her.”

Furthermore, a hearing is not required before default judgment is entered. See

Fed.R.Civ.P. 37(b)(2)(A)(vi) & 55(b).

      The magistrate judge acted within his statutory authority, the government

properly sought discovery, and Varnado’s repeated failure to comply with

discovery orders supported the drastic sanction of a default judgment. The district

court did not abuse its discretion by entering that judgment.

      AFFIRMED.

                                          7